Case 16-35775-KLP       Doc 50      Filed 01/21/20 Entered 01/21/20 12:41:07          Desc Main
                                    Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


   IN RE:                                       )
                                                )
   ALONZO LEE BONNER, SR.                       )
   SHIRLEY HARRIS BONNER                        )       Case No. 16-35775-KLP
                                                )       Chapter 13
                         Debtors                )
                                                )
   WILMINGTON SAVINGS FUND                      )
   SOCIETY, FSB, ET SEQ.                        )
                                                )
                         Movant                 )
                                                )
   v.                                           )
                                                )
   ALONZO LEE BONNER, SR., ET AL.               )
                                                )
                         Respondents            )

        DEBTORS’ RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC STAY

            COMES NOW the Debtors, by counsel, and as and for Debtors’ Response to Wilmington

   Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as Trustee for Pretium

   Mortgage Acquisition Trust’s (“Movant”) Motion for Relief From the Automatic Stay

   (“Motion”), states as follows:

            1.    The allegations contained in paragraphs 1, 2, 3, 4, 5, 6, 7 and 11 of the Motion are

   admitted.




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtors
Case 16-35775-KLP         Doc 50   Filed 01/21/20 Entered 01/21/20 12:41:07             Desc Main
                                   Document     Page 2 of 3



          2.      The allegations contained in paragraphs 8, 9, 10, and 12 of the Motion are denied

   and the Debtors demand strict proof thereof.

          3.      In support of their denial of the allegations contained in the Motion, the Debtors

   affirmatively state:

                  a.       At the time of Movant’s filing of the Motion, the Debtors were current

   with their post-petition payments to Movant.

                  b.       The Movant’s Motion alleges that the Debtors were post-petition

   delinquent for periods wherein the Debtors have proof of payment which were provided to the

   Movant. The Movant has admitted to receiving all of the payments except for one (1) payment

   which was believed to have been lost in the mail.

                  c.       The Debtors are not liable for this payment nor are they liable for the legal

   fees as their post-petition payments to the Movant were current at the time of the filing of the

   Motion.

                  d.       Debtors’ counsel made an additional attempt to resolve the matter with

   Movant and Movant failed and refused to discuss a resolution.

          WHEREFORE, the Debtors respectfully request that Movant’s Motion for Relief From

   the Automatic Stay be denied, and for such other relief as the Court deems appropriate.


                                                         ALONZO LEE BONNER, SR.
                                                         SHIRLEY HARRIS BONNER


                                                         By: /s/ James E. Kane
                                                                        Counsel




                                                 2
Case 16-35775-KLP       Doc 50     Filed 01/21/20 Entered 01/21/20 12:41:07           Desc Main
                                   Document     Page 3 of 3




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtors

                                        CERTIFICATE OF SERVICE

          I hereby certify that on January 21, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof.




                                                  /s/ James E. Kane
                                                  James E. Kane (VSB #30081)
                                                  KANE & PAPA, P.C.
                                                  1313 East Cary Street
                                                  Richmond, Virginia 23219
                                                  Telephone: (804) 225-9500
                                                  Facsimile: (804) 225-9598
                                                  Email: jkane@kaneandpapa.com




                                                 3
